Citation Nr: 1525358	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin condition, to include cellulitis of the lower extremities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1970 to April 1972, as well as unverified periods of active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Regional Office (RO) in Nashville, Tennessee.

The claim was previously before the Board in October 2014 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2015 correspondence the Veteran's representative requested, on behalf of the Veteran, that the scheduled May 2015 Board hearing be changed to a videoconference hearing at the Mt. Home Veteran Center in August 2015 or as soon as possible.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  Accordingly, the RO should undertake appropriate action to schedule the Veteran for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge.  All correspondence pertaining to this matter should be associated with the electronic claim folders.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

